United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-2589
                                     ___________

Thomas Bell,                            *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * Western District of Arkansas.
Michael J. Astrue, Social Security      *
Administration Commissioner,            *      [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                              Submitted: October 29, 2009
                                 Filed: October 30, 2009
                                  ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Thomas Bell appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. Bell had alleged in
his September 2003 applications that he had been disabled since November 2002 as
a result of his total right knee replacement, left shoulder pain, kidney stones, migraine
headaches, back problems, and brain dysfunction. Following a hearing, an


      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
administrative law judge (ALJ) found that Bell, who was then 44 years old, had the
residual functional capacity (RFC) for a wide range of sedentary jobs, including a
significant number of jobs identified by a vocational expert (VE), and thus Bell was
not disabled through the date of the decision. The Appeals Council denied review,
and the district court affirmed. Following our de novo review, see Juszczyk v. Astrue,
542 F.3d 626, 631 (8th Cir. 2008) (noting that an ALJ’s opinion is reviewed to
determine if it is supported by substantial evidence in the record as a whole), we
affirm.

        Contrary to Bell’s arguments on appeal, the evidence did not support a finding
that he had an impairment or combination of impairments of listing-level severity.
See Johnson v. Barnhart, 390 F.3d 1067, 1070 (8th Cir. 2004) (observing that the
burden of proof is on the claimant to establish that his impairment meets or equals all
of a listing’s specified criteria). In addition, we believe that the ALJ’s RFC findings
are consistent with the record as a whole and that the ALJ appropriately took into
consideration Bell’s nonexertional limitations, discounting Bell’s credibility to some
extent based on appropriate factors. See Dunahoo v. Apfel, 241 F.3d 1033, 1038–39
(8th Cir. 2001) (concluding that an ALJ’s credibility determination was supported by
substantial evidence where the ALJ recited the appropriate factors and noted
inconsistencies in the record such as the lack of physician-ordered functional
restrictions). Further, the question the ALJ posed to the VE at the hearing
encompassed the limitations that were supported by the record and deemed credible
by the ALJ, and the VE’s response constitutes substantial evidence supporting the
denial of benefits. See Hilkemeyer v. Barnhart, 380 F.3d 441, 447 (8th Cir. 2004)
(noting that a VE’s testimony constituted substantial evidence in support of the ALJ’s
determination that the claimant was not disabled).

      Accordingly, we affirm.
                     ______________________________



                                         -2-